FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADAN DE JESUS MUNOZ-                             No. 10-71822
HENRIQUEZ,
                                                 Agency No. A089-860-012
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Adan de Jesus Munoz-Henriquez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal. We have jurisdiction under

8 U.S.C. § 1252. We grant the petition for review and remand.

      In denying Munoz-Henriquez’s withholding of removal claim, the BIA

found Munoz-Henriquez failed to articulate a cognizable particular social group.

When the IJ and BIA issued their decisions in this case they did not have the

benefit of either this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013) (en banc), and Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013),

or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014),

and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). In light of these

intervening decisions, we grant Munoz-Henriquez’s petition for review and remand

for further proceedings consistent with this disposition. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                      10-71822